Citation Nr: 0328682	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-16 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus as 
secondary to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran retired from active duty after serving from July 
1966 to September 1986.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefit 
sought on appeal.


REMAND

The veteran claims that he suffers from diabetes mellitus as 
a result of service.  He claims that this condition had its 
onset in service and is related to exposure to herbicides 
while stationed in Korea or in transit through Vietnam.  
Before the Board can adjudicate this claim, however, 
additional action by the RO is necessary.  

The Board notes that important procedural aspects of the law 
for veterans claiming compensation benefits have changed 
during the course of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. § 3.159 (2003).  

Assistance under the VCAA includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  
Assistance also includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A.  § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, the veteran indicated that he was first 
diagnosed with diabetes in the early 1990's by a VA 
physician.  However, the record only contains VA treatment 
records dated from 1999 to 2001.  As a result, the Board 
finds that the RO should request and obtain all relevant VA 
treatment records dated from 1986 to 1999.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); see 
also, Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 
12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.") 

The Board also finds that the veteran should be afforded a VA 
examination to determine whether his diabetes is related to 
service.  The veteran's service medical records do not 
contain a diagnosis of diabetes.  However, the veteran was 
provided educational material on diabetes in June 1980, 
thereby suggesting that he was at some risk for developing 
the disease.  A July 1986 retirement examination also listed 
elevated triglycerides and an FBS (fasting blood sugar) level 
of 105 mg/dl.  In light of these findings, the veteran should 
be afforded a VA examination to determine whether his 
diabetes mellitus had its onset either in service or during 
the one-year presumptive period after service. 

Entitlement to presumptive service connection for diabetes 
mellitus on the basis of exposure to herbicide agents during 
service must also be considered.  A veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Type II diabetes 
mellitus is among the diseases listed at 38 C.F.R. 
§ 3.309(e).  

The veteran testified at the May 2003 hearing that although 
he had never been stationed in Vietnam during service, he had 
been aboard aircraft that had landed in Vietnam while in 
route from Okinawa to Korea.  The Board finds that these 
brief visits would be sufficient to invoke the presumption 
found at 38 C.F.R. § 3.307(a)(6).  Therefore, an attempt must 
be made to obtain evidence that supports the veteran's 
contentions that he was on the ground in Vietnam.  Similarly, 
although there is no presumption of exposure to herbicide 
agents in Korea, the veteran has testified that herbicides 
were sprayed on the grounds of the base at which he was 
stationed.  The veteran should be afforded an opportunity to 
submit evidence in support of this belief, which would allow 
VA an opportunity to attempt to obtain confirmation from 
appropriate sources. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the VA medical 
facilities in Marion, Jefferson Barracks, 
and Kansas City, and request all 
outstanding records of treatment 
pertaining to the veteran's diabetes from 
1986 to 1999.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
whether his diabetes mellitus is related 
to service.  The examiner should review 
the claims file, including a copy of this 
remand as well as the service medical 
records.  The examiner should state 
whether it is at least as likely as not 
that the veteran's diabetes mellitus had 
its onset either in service or within the 
one-year period after his separation from 
active duty in September 1986.  A 
complete rationale for any opinion 
expressed must be provided.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  The veteran should be contacted and 
requested to provide as much information 
as possible concerning his flights into 
Vietnam and his temporary duty in Korea.  
He should be notified that it is to his 
benefit to provide this information.  The 
veteran should be asked to provide the 
approximate dates or the timeframe of 
these flights, the name of the unit(s) to 
which he was assigned, the name of the 
unit(s) which operated the aircraft in 
which he landed in Vietnam, and the name 
of the unit(s) in which he had temporary 
duty.  The veteran should also provide 
the name of the places he landed in 
Vietnam, and the name of the base to 
which he was assigned in Korea.  He 
should be requested to submit any copies 
of travel orders, flight plans, or other 
records which might place him on the 
ground in Vietnam if he has these in his 
possession.  The veteran should be 
notified that he may submit "buddy" 
statements that may tend to show he was 
on the ground in Vietnam.  

5.  After a reply is received from the 
veteran in response to the development 
requested in paragraph (4), the RO should 
contact the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
or any other appropriate agency that may 
be indicated.  The information concerning 
dates, unit names, and other relevant 
information obtained from the veteran and 
any additional relevant information 
contained in the veteran's personnel 
records should be provided.  The USASCRUR 
should be requested to provide any 
information that would tend to confirm or 
deny that the veteran was on the ground 
in Vietnam, including unit histories, 
orders, or flight plans.  In addition, 
the USASCRUR should be requested to 
provide any information that would tend 
to confirm or deny the use of herbicides 
at the veteran's base in Korea during his 
temporary duty.  If USASCRUR responds 
with a request for additional information 
or with suggestions of other agencies 
that should be contacted, the RO should 
follow up on these responses.  Any 
negative replies should be documented in 
the claims folder.  

6.  When the development requested has 
been completed, the case should be 
readjudicated by the RO in accordance 
with all governing legal criteria 
including the VCAA.  The claim should be 
adjudicated on both a direct basis, and 
as presumptive to herbicide exposure 
under the provisions of 38 C.F.R. § 
3.307(a)(6)(iii) and 38 C.F.R. 
§ 3.309(e).  The RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United  States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  




	                  
_________________________________________________
	JOHN L. PRICHARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




